DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Figs. 1-9, in the reply filed on September 7, 2022, is acknowledged.  In the reply, Applicant indicated claims 1-15 as reading upon the elected invention.  Accordingly, claims 1-20 are pending in this application with claims 16-20 being withdrawn from consideration.  An action on the merits follows.
Information Disclosure Statement
The listing of references in the specification at [0060] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification – Disclosure
The use of the term “Banbury”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (e.g., BANBURY®).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is further objected to because of the following informalities:
At [0058], the acronyms “HMDI” and “H12” are not properly introduced.  Each acronym should be introduced in the specification by the entire abbreviated word or phrase followed by the acronym in parentheses.  Examiner notes that Applicant properly introduced other acronyms at, for example, [0057] of the specification which is an acceptable format.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because at line 2, “tapers from the first end to the second end” should read “tapers, respectively, from the first end to the second end”.
Claim 3 is objected to because at line 2, “tapers from the first end to the second end” should read “tapers, respectively, from the first end to the second end”.
Claim 4 is objected to because at line 1, “adjacent ones” should read “the adjacent ones”.
Claim 5 is objected to because at line 1, “adjacent ones of the tapered chambers” should read “adjacent ones of the plurality of tapered chambers”.
Claim 6 is objected to because at line 1, “a width each of the pockets” should read “a width of each of the pockets”.
Claim 8 is objected to because at line 2, “each of the tapered chambers” should read “each of the plurality of tapered chambers”.
Claim 9 is objected to because at line 3, “first ribs” should read “the plurality of first ribs”.
Claim 11 is objected to because at line 1, “each one of the tapered chambers” should read “each one of the plurality of tapered chambers”
Claim 12 is objected to because at line 3, “adjacent ones” should read “the adjacent ones”.
Claim 13 is objected to because at line 1, “the second ribs” should read “the plurality of second ribs”.
Claim 14 is objected to because at line 1, “the second ribs” should read “the plurality of second ribs”.
Claim 15 is objected to because at line 1, “the tapered chambers” should read “the plurality of tapered chambers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/118540 to Campos et al. (hereinafter, “Campos”).
Regarding claim 1, Campos teaches a sole structure for an article of footwear (Figs. 1-2; sole structure (200, 300) of footwear (10)), the sole structure comprising: a bladder having a plurality of tapered chambers (Fig. 2; midsole (200) is a bladder having tapered chambers extending across sole structure from medial to lateral or from lateral to medial sides; [0034]) including (a) a series of first tapered chambers tapering from a first end on a medial side of the bladder to a second end on a lateral side of the bladder (See annotated portion of Fig. 3 of Campos below; bladder includes a first series of tapered chambers tapering from a first end on a medial side of the bladder to a second end on a lateral side of the bladder), and (b) one or more second tapered chambers tapering from a first end on the lateral side of the bladder to a second end on the medial side of the bladder, each of the one or more second tapered chambers interposed between adjacent ones of the first tapered chambers (See annotated portion of Fig. 3 of Campos below; bladder includes a second series of tapered chambers tapering from a first end on a lateral side of the bladder to a second end on a medial side of the bladder; the first and second tapered chambers are interposed between one another); and a chassis having a first element disposed on a first side of the bladder (Fig. 2; outsole (300) on a first side of midsole (200)) and having a plurality of first ribs each disposed between adjacent ones of the first tapered chambers and the second tapered chambers (Figs. 3-4, 8; outsole (300) conforms to the shape of midsole (200) to cover the midsole and forms a plurality of ribs as a result of surrounding or cupping around the shape of the midsole; [0063]).

    PNG
    media_image1.png
    405
    497
    media_image1.png
    Greyscale

Annotated portion of Fig. 3 of Campos
Regarding claim 2, Campos (as applied to claim 1 above) further teaches wherein a width of each of the first tapered chambers and the second tapered chambers tapers from the first end to the second end (See annotated portion of Fig. 3 of Campos above; width of tapered chambers taper from respective first ends, i.e., ends proximate the edges of the sole, to respective second ends).
Regarding claim 3, Campos (as applied to claim 1 above) further teaches wherein a thickness of each of the first tapered chambers and the second tapered chambers tapers from the first end to the second end (See Fig. 4 & annotated portion of Fig. 3 of Campos above; thickness of tapered chambers taper from respective first ends, i.e., ends proximate the edges of the sole, to respective second ends).
Regarding claim 4, Campos (as applied to claim 1 above) further teaches wherein adjacent ones of the first tapered chambers and the second tapered chambers are connected by a web area (midsole (200) which includes the tapered chambers is formed by upper and lower barrier layers which form a web (210) extending across the sole structure and connecting all tapered chambers; [0034]).
Regarding claim 5, Campos (as applied to claims 1 and 4 above) further teaches wherein the web area defines a series of pockets between adjacent ones of the tapered chambers (See alternative annotated portion of Fig. 3 of Campos below; web area (210) between tapered chambers at least partially forms pockets; Fig. 4 of Campos shows recessed pocket proximate reference character (210)).

    PNG
    media_image2.png
    394
    501
    media_image2.png
    Greyscale

Alternative annotated portion of Fig. 3 of Campos
Regarding claim 6, Campos (as applied to claims 1 and 4-5 above) further teaches wherein a width each of the pockets is constant from the lateral side to the medial side (See Fig. 10 & alternative annotated portion of Fig. 3 of Campos above; pockets extending between lateral and medial sides are formed between parallel segments and therefore have constant width; [0053], [0056]).
Regarding claim 7, Campos (as applied to claim 1 above) further teaches wherein each of the first ribs is connected to an adjacent one of the first ribs to form a continuous first ridge (Figs. 2-4, 8; outsole (300) forming the plurality of ribs is a single, continuous piece and therefore the formed ribs are connected to one another to form a ridge).
Regarding claim 8, Campos (as applied to claims 1 and 7 above) further teaches wherein the first ridge extends around the second end of each of the tapered chambers (Figs. 3-4, 8; outsole (300) conforms to the shape of midsole (200) to cover the midsole and surrounds or cups the shape of the midsole and therefore extends around the second ends, i.e., the interior ends, of each tapered chamber; [0063]).
Regarding claim 15, Campos (as applied to claim 1 above) further teaches wherein the tapered chambers are in fluid communication with one another (midsole (200) forming the tapered chambers is a bladder wherein all the tapered chambers are in fluid communication with one another; [0034]).
Claims 1-3, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/19211 to Kimball et al. (hereinafter, “Kimball”).
Regarding claim 1, Kimball teaches a sole structure for an article of footwear (Fig. 15; sole (1502)), the sole structure comprising: a bladder having a plurality of tapered chambers (Fig. 1; resilient insert (102) is a hollow structure filled with ambient air; the insert comprises a plurality of tapered chambers; page 11, line 20) including (a) a series of first tapered chambers tapering from a first end on a medial side of the bladder to a second end on a lateral side of the bladder (See annotated portion of Fig. 1 of Kimball below; resilient insert includes a first series of tapered chambers tapering from a first end on a medial side insert to a second end on a lateral side of the insert), and (b) one or more second tapered chambers tapering from a first end on the lateral side of the bladder to a second end on the medial side of the bladder, each of the one or more second tapered chambers interposed between adjacent ones of the first tapered chambers (See annotated portion of Fig. 1 of Kimball below; resilient insert includes a second series of tapered chambers tapering from a first end on a lateral side of the insert to a second end on a medial side of the inset; the first and second tapered chambers are interposed between one another); and a chassis having a first element disposed on a first side of the bladder (Fig. 15; midsole (1504) and outsole (1506 form a chassis; midsole (1504) is on a first side of midsole resilient insert (102)) and having a plurality of first ribs each disposed between adjacent ones of the first tapered chambers and the second tapered chambers (Fig. 15; midsole (1504) has a lower surface (1520) with concave indentations formed thereon that are formed to receive and cover a top of resilient insert (102); the lower surface of the midsole forms a plurality of ribs as a result of being formed to receive the shape of the insert; page 19, lines 16-19).

    PNG
    media_image3.png
    448
    537
    media_image3.png
    Greyscale

Annotated portion of Fig. 1 of Kimball
Regarding claim 2, Kimball (as applied to claim 1 above) further teaches wherein a width of each of the first tapered chambers and the second tapered chambers tapers from the first end to the second end (See annotated portion of Fig. 1 of Kimball above; width of tapered chambers tapers from respective first ends, i.e., ends proximate the edges of the sole, to respective second ends).
Regarding claim 3, Kimball (as applied to claim 1 above) further teaches wherein a thickness of each of the first tapered chambers and the second tapered chambers tapers from the first end to the second end (See Figs. 7-10B & annotated portion of Fig. 1 of Kimball above; thickness of tapered chambers tapers from respective first ends, i.e., ends proximate the edges of the sole, to respective second ends).
Regarding claim 7, Kimball (as applied to claim 1 above) further teaches wherein each of the first ribs is connected to an adjacent one of the first ribs to form a continuous first ridge (Fig. 15; midsole (1504) forming the plurality of ribs is a single, continuous piece and therefore the formed ribs are connected to one another to form a ridge).
Regarding claim 8, Kimball (as applied to claims 1 and 7 above) further teaches wherein the first ridge extends around the second end of each of the tapered chambers (Fig. 15; lower surface (1520) of midsole (1504) has concave indentations formed thereon that are formed to receive and cover resilient insert (102) and therefore extends around the second ends, i.e., the interior ends, of each tapered chamber; page 19, lines 16-19).
Regarding claim 9, Kimball (as applied to claim 1 above) further teaches wherein the first element includes a top surface forming a footbed of the sole structure (Fig. 15; upper surface (1518) of midsole (1504) forms footbed of sole structure) and a bottom surface formed on an opposite side of the first element than the top surface, the first ribs extending from the bottom surface (Fig. 15; bottom surface (1520) is formed on opposite side of midsole (1504); ribs extend out from bottom surface (1520)).
Regarding claim 12, Kimball (as applied to claim 1 above) further teaches wherein the chassis further includes a second element disposed on an opposite side of the bladder from the first element (Fig. 15; outsole (1506) disposed on opposite side of resilient insert (102) from midsole (1504)) and including a plurality of second ribs each disposed between adjacent ones of the first tapered chambers and the second tapered chambers (Figs. 15 & 19; outsole (1506) has an upper surface (1508) with concave indentations formed thereon that are formed to receive and cover a bottom of resilient insert (102); the upper surface of the midsole forms a plurality of ribs as a result of being formed to receive the shape of the insert; page 19, lines 5-8).
Regarding claim 13, Kimball (as applied to claims 1 and 12 above) further teaches wherein the second ribs oppose the first ribs across the bladder (Figs. 15 & 19; second ribs formed on upper surface (1508) of outsole (1506) oppose first ribs formed on lower surface (1520) of midsole (1504) across resilient insert (102)).
Regarding claim 14, Kimball (as applied to claims 1 and 12 above) further teaches wherein ends of adjacent ones of the second ribs are connected to each other to form a continuous second ridge (Figs. 15 & 19; outsole (1506) forming the second plurality of ribs is a single, continuous piece and therefore the formed second ribs are connected to one another to form a ridge).
Regarding claim 15, Kimball (as applied to claim 1 above) further teaches wherein the tapered chambers are in fluid communication with one another (Fig. 1; tapered chambers of resilient insert (102) are in fluid communication with one another via central connecting passageway (124)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball, as applied to claims 1 and 9 above, and further in view of US 2017/0251756 to Meschter et al. (hereinafter, “Meschter”).
Regarding claim 10, Kimball (as applied to claims 1 and 9 above) does not teach wherein the first element includes a plurality of openings formed through the top surface between adjacent ones of the first ribs.
However, Meschter, in a related cushioned sole structure art, is directed to an article of footwear having a sole system with a plurality of cushioned sensory nodes extending through a portion of the sole structure (See Fig. 3; abstract).  More specifically, Meschter teaches wherein the first element includes a plurality of openings formed through the top surface between adjacent ones of the first ribs (See Meschter, Fig. 3; carrier member (200), i.e., a first element, includes a plurality of footbed openings through a top surface of the carrier member allowing the cushioned sensory nodes to extend therethrough toward a foot of a user).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the sole structure of Kimball to include the footbed openings disclosed by Meschter through the midsole of Kimball and corresponding to the positioning of the chambers of the resilient insert of Kimball.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the sole structure of Kimball to include the footbed openings disclosed by Meschter through the midsole of Kimball and corresponding to the positioning of the chambers of the resilient insert of Kimball in order to allow the resilient insert to better push against the foot of the user to increase sensory perception, i.e., tactile feedback, of the surface underlying the sole system (See Meschter, abstract; [0043]).
Regarding claim 11, the modified sole structure of Kimball (i.e., Kimball in view of Meschter, as discussed with respect to claim 10 above) further teaches wherein each one of the tapered chambers is exposed through a respective one of the openings (the tapered chambers of the resilient insert of Kimball would be exposed through the openings as a result of the modification of Kimball in view of Meschter described with respect to claim 10 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2015/0272271 to Campos et al.; US 2020/0375308 to Langvin et al.; US 2007/0113425 to Wakley et al.; US 2005/0268490 to Foxen et al.; US 2014/0075778 to Bruce et al.; US 2016/0021974 to Schindler et al.; US 2018/0338575 to Elder et al.; USPN 5,896,682 to Lin; and US 2014/0020264 to Holt are each directed to sole structures for articles of footwear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732